      AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                          UNITED STATES DISTRICT CO                                                                       0
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                                              SOUTHERN DISTRICT OF CALIFORNIA
                           United States of America                                    JUDGMENT                                            SIDEPUTY
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                           v.

                            Nicolas Ocampo-Rayo                                        Case Number: 20crl029-MSB

                                                                                       Heather L. Beugen
                                                                                       Defendant's Attorney


      REGISTRATION NO. 92995298

      THE DEFENDANT:
       ~ pleaded guilty to count(s) I of the Information
                                                -----------------------------
       •    was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                   Nature of Offense                                                               Count Number(s)
      8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                         I


       D The defendant has been found not guilty on count(s)
                                                                                -------------------
       ~    Count         I of the Complaint                                            dismissed on the motion of the United States.


                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                                                       TIME SERVED

       ~   Assessment: $10 WAIVED           ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
--ef-any-ehange~ofname,residence,onnaiiing-address until a:11-fines, rest1tut10n, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances:

                                                                               March 19, 2020
                                                                               Date of Imposition of Sentence



                                                                                 4    /b~
                                                                               HONORABLE;ICEL S. BERG
                                                                               UNITED STATES MAGISTRATE JUDGE

                                                                                                                                 20cr01029-MSB
